DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 10 & 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ylilammi et al. (US 6,839,946).
[AltContent: textbox (Flat)][AltContent: connector][AltContent: textbox (Extension 2 )][AltContent: ][AltContent: ][AltContent: textbox (2nd surfaces)][AltContent: ][AltContent: ][AltContent: textbox (Connecting surface)][AltContent: textbox (1st surface)][AltContent: ][AltContent: textbox (Extension 1 )][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    628
    993
    media_image1.png
    Greyscale

Fig. 1a of Ylilammi annotated by the examiner for ease of reference

Regarding claim 1, Ylilammi (i.e. FIG. 1a) discloses a bulk-acoustic resonator (Fig. 1a), comprising:
a substrate (42);
a first electrode (50) disposed on an upper portion of the substrate (42);
a piezoelectric layer (52) disposed to at least partially cover the first electrode (50), and comprising a flat portion (designated as “flat” by the examiner in the annotated 
an insertion layer (the first SiO2 layer 48) disposed on the extension portion (Extension 1 and Extension 2, see Fig. 1a above); and
a second electrode (54) disposed on upper portions of the insertion layer (on top of the piezoelectric layer 52 and albeit accordingly above the insertion layer 48, at least on Extension 2 of the piezoelectric layer, see Fig. 1a above) and the piezoelectric layer (52),
wherein the Extension 1 comprises at least one first surface (designated as 1st surface) and at least one second surface (designated as 2nd surface) disposed below  an upper surface (top flat surface is upper surface of the flat region) of the flat portion, and a connection surface (inclined surface, designated as “Connection surface” in the annotated Fig. 10 of Ylilammi) connecting an upper surface of the flat portion to the at least one first surface or the at least one second surface (see Fig. 10 above). Regarding claim 3, Ylilammi further teaches that a thickness of a portion of the insertion layer (48) disposed at an end of the second electrode (54) is (300nm which is) less than half (1000 nm) a thickness (2000 nm) of the piezoelectric layer (col 5, lines 35-63). Also per claim 10, Ylilammi further teaches a second layer of SiO2 appropriate to protect the piezoelectric layer (52) on the piezoelectric layer (col 6, lines 9-14) and although not shown explicitly in regards to claim 13, it would be inherent that the protective layer of 2 protective layer as suggested by Ylilammi, it would cover one end of the second electrode (54).
Allowable Subject Matter
Claims 2, 4-9, 11-12, 14-17 are objected to as being dependent upon a rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 2 is allowable since the closest prior art of record (i.e. Ylilammi) doesn’t teach explicitly a width of a portion of the insertion layer (48) disposed at an end of the second electrode (54) is equal to or less than 1 μm. 
Claim 4 and 16 are allowable since the closest prior art of record (i.e. Ylilammi) doesn’t teach explicitly a separation distance between the one first surface and the other first surface in a thickness direction of the bulk-acoustic resonator is equal to or less than a thickness obtained by subtracting a thickness of a portion of the insertion layer disposed at an end of the second electrode from a thickness of the piezoelectric layer. 
Claims 11 and 12 are allowable since the closest prior art of record (i.e. Ylilammi) doesn’t teach explicitly the exact location of the protective layer such that it is disposed to cover ends of the second electrode and the insertion layer and per claim 14, Ylilammi failed to teach that a portion of the insertion layer disposed at an end of the second electrode is disposed to be spaced apart from the piezoelectric layer.
Claims 18-21 are allowed, since Ylilammi doesn’t explicitly teach or suggest an insertion layer disposed in upper portions of the first and second extension portions and between the first piezoelectric layer and the second piezoelectric layer, and formed of a conductive material. Rather the insertion layer in Ylilammi is made of SiO2.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZUR RAHMAN whose telephone number is (571)270-0659. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HAFIZUR RAHMAN/Examiner, Art Unit 2843